Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Jason Massey, Appellant                                Appeal from the 202nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No.
No. 06-14-00098-CR         v.                          13F0017-202).      Memorandum Opinion
                                                       delivered by Justice Carter, Chief Justice
The State of Texas, Appellee                           Morriss and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the trial court’s order denying Jason Massey’s motion to
suppress, and we remand this case to the trial court for further proceedings consistent with this
opinion.
       We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                       RENDERED DECEMBER 31, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk